Citation Nr: 1616937	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-37 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for chloracne.

2.  Entitlement to an evaluation in excess of 10 percent for facial scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for chloracne and assigned a 30-percent disability evaluation effective January 17, 2002 and a December 2013 rating decision of the Roanoke RO which denied an evaluation in excess of 10 percent for facial scars.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in May 2013 for the purpose of determining the severity of his service-connected skin disability.  Thereafter, the Veteran has voiced disagreement with the VA examination results and described features of facial scarring disability not present at the May 2013 VA examination.  The Board recognizes that certain skin disorders by their nature may fluctuate with periods of flare-up and remission.  See generally Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his chloracne and any residual facial scars.  Additionally, the Veteran should be advised to report to a VA clinic during an exacerbation of skin symptoms.

The Board further observes that the Veteran has been prescribed a topical corticosteroid to treat his chloracne.  The Veteran has reported side-effects such as skin burn sensation if used more than two weeks.  The Court has recently held that a topical corticosteroid is considered "systemic therapy" for purposes of evaluating dermatitis or eczema under Diagnostic Code 7806.  See Johnson v. McDonald, 27 Vet. App. 2016).  Here, the Veteran has been assigned the maximum rating for chloracne under Diagnostic Code 7829.  Under such circumstances, the Board must consider potential entitlement to an extraschedular rating.  In order to properly evaluate this issue, the Board will request the VA examiner to review the Veteran's prescription history and identify all topical corticosteroids prescribed to the Veteran since the date of claim - January 17, 2002.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA clinic records since November 2015.  The Veteran should be requested to indicate if he has received any non-VA medical treatment for his chloracne and facial scars that is not evidenced by the current record.  The Veteran should be further advised to seek treatment at a VA facility if undergoing a flare of his skin disability and, if so, to inform the RO of the availability of treatment records.

2.  Schedule the Veteran for a VA examination to assess the current severity of his chloracne and residual scarring.  The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

The examiner is specifically requested to review the Veteran's prescription history and identify all topical corticosteroids prescribed to the Veteran since the date of claim - January 17, 2002.  Additionally, the examiner should elicit from the Veteran a description in his own words of the characteristics of his chloracne during active phases, and the side-effects of any medications, and indicate whether these descriptions are medically consistent with his skin disease.

The examiner is specifically asked to state the exact locations of the chloracne and facial scars.  

3.  The case should be reviewed on the basis of the additional evidence including specific consideration of whether the criteria for extraschedular referral under 38 C.F.R. § 3.321(b) have been met.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

